IN THE COURT OF CRIMINAL APPEALS
OF TEXAS



NOS. WR-75,760-01 & WR-75,760-02


EX PARTE ALDO LEE SALAS, Applicant




ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
CAUSE NOS. 2005-CR-6790B & 2005-CR-6787B
IN THE 379TH DISTRICT COURT FROM BEXAR COUNTY


 Per curiam.

O R D E R


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court these applications for writs of habeas corpus.  Ex
parte Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant pleaded guilty and was
convicted in two cause numbers for aggravated robbery.  He was sentenced, pursuant to a plea
agreement, to twenty years' imprisonment in each cause.  Applicant did not appeal the convictions.
	After a live hearing, the trial court signed findings of fact and conclusions of law that were
based on the record and the testimony at the writ hearing.  The trial court recommended that relief
be denied.
	This Court denies relief based on the trial court's finding that Applicant was not mis-informed by counsel.  We decline to adopt conclusion of law number three and the trial court's
conclusions as to whether Applicant would have been entitled to relief had counsel given him bad
advice.  Based on the trial court's remaining findings of fact and conclusions of law, as well as this
Court's independent review of the entire record, we deny relief.

Filed: June 22, 2011
Do not publish